Orders, Supreme Court, Bronx County (Dianne Renwick, J.), entered September 13, 2002 and March 4, 2003, which, inter aha, denied plaintiff’s motion for a default judgment and granted defendant’s cross motion seeking an extension to file his answer, unanimously affirmed, without costs.
*520Under all the relevant circumstances, including defendant’s proffer of a reasonable excuse for failing to answer the complaint, the motion court properly exercised its discretion in granting defendant an extension to serve his answer (see CPLR 3012 [d]; Mufalli v Ford Motor Co., 105 AD2d 642, 643-644 [1984]). Concur — Nardelli, J.P., Mazzarelli, Andrias, Saxe and Williams, JJ.